—Judgment unanimously affirmed. Memorandum: The record shows that defendant knowingly, voluntarily and intelligently waived his right to appeal (see, People v Callahan, 80 NY2d 273, 283; People v Seaberg, 74 NY2d 1, 11). In any event, the unsupported assertions of defendant that he lacked the mental competence to plead guilty to the predicate felony conviction or that the court failed to explain the seriousness of that conviction or its consequences were insufficient to sustain defendant’s burden of proving that the predicate felony conviction was constitutionally infirm (see, People v Anderson, 100 AD2d 937). Also, imposition of the bargained-for minimum indeterminate term *912of imprisonment mandated by statute (see, Penal Law § 70.06 [3] [e]; [4]) is not harsh or excessive. (Appeal from Judgment of Supreme Court, Erie County, Wolfgang, J. — Attempted Burglary, 3rd Degree.) Present — Green, J. P., Balio, Lawton, Fallon and Davis, JJ.